Case 1:20-cv-00164-DLF Document 24-1 Filed 01/28/21 Page 1of1

> 4 International Air Waybill

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/0007/0050/0030454ebe/h ee meee) -) 11111
Xpress For FedEx service wocidwider : - 7 é.
pse print and press herd. 4 ress Package Service Packages up to 150 Ibs./68kg  Notall services and
Sender's FadEx For packages over 150 ibs. (69 kg), use the options are available
Account Numberbd 27 — 7bO 7-3 FedEx Int. Priority [7] FedEx Intl, First Fax Expanded Sarice int. AirWeysll, tg all destinations.
Available (0 selact locations Dangerous goods cannot
DC ( \ Higher rates apply. be shipped using this
. — Air Waybill.
IS ot I Fad | tl E
\ (£6,] ore (252 |ASY Ao ii o Ce
, f "Thm Limegiio brew eons with Airmcial poteing ary
US COURT FOR DIST OF COLUMBIA 5 Fateona ee ial Ht PA
[_] FedEx Envelope {_] FedEx Pak [_] FedEx Box [_] FedEx Tube
[_] Other [_] FedEx 10kg Box* [_] FedEx 25kg Box*
6 Special Handling
355 CONSTITUTION AVE Nu [7] HOLD at FedEx Location [] SATURDAY Delivery
Available to select locations for FedEx Intl. Priority onty
” State 7a Payment Bili transportation seer to:
SHINGT OR Province DC Entar Fede Avect. Mie. nr Crnttit Cart Nu. batawe Cash
a s Third Credit — <8
ap Cl Seni ssetae — ] Rocbine CB Set Cy oy
USA Postal Code POO GLAAD e FedEx Acct. No. FedEx Use Only ES
oa
Credit Card No. 2
z
Mepion hg Nn 5 Phone Chit Card Exp, Dein =
= - a
Mon bd. To Payment Bil dates and toxes to: ee eee :
r Eater Fede Aeot M: z
: ia Thi rd <
CT Serer sete Recipient c i eS
YX Comsdance dc. we 2
DiopityPloar anne, e
8 Your Internal Billing Nott, First 24 charactors will appear on invoice s
u z
)
Site 9 Required Signatu 3
Provine oy) quired Signature 5
Use al this Air Waybill constitutes your egraement to the Conditions of Contract on the back of this Air
[ Weyhill, and you rapresant that this shipmont does not requiro 2 U.S. Statin Deponmentlicense.or contain
dangerous gonds, Contain intemational treaties, including the Warsaw Convention, may apply to thes
Ja Ku or Or) Postal cote J ( 9 Zi 5 &2 atipment and limit our Gotility for damagn, tom, crite ts desoribed inthe Cohen a Ronit
WARNING: These commotlitins, tachnolégy, of auftware were exported from the Linited States in
s Tax ID number for Customs piradoob accordance with, Export Adminjstration Regiaifins. Diversion cagrity to u, prohibited,
VAT/INEIN, or as locally required Sender's
Signature: ’ fr.
nt Information | For EU Only: Tick hore if goods are notin free circulation and provide C,I_ This i not authapPMhian to deliver this chipnn 1Pa recipiont Kighature. — 8
eB OA soo} &
“9 am For Completion Instructions, see back af fifth page. SS
bomen pescripron Harmonized Code —_‘| Country of Manufscture Velue for fustoms eae Har 1

 

Mea

 

 

 

Check One No SED required, value $2500 orless
ed per Exemption per Schedule B Commodity number

Total Declared Value Total Value
for Caraga for Customa

(Spacity Currency)

 

SED attached (provide axportlicense no. and exp. date
orlicense w¥ECCN if applicable)

 

 

 

  
  
    
 

wen HOOF B43 O913 ze,

Tae

 

The terms and conditions of service may vary from country to country. Consult our local office for specific information.
Non-Negotiable Intarnationa! Air Waybill » ©1994-2003 Federal Exprass Corporation

Questions? Visit our Web site at fedex.com.
Or in the U.S., call 800.247.4747. Outside the U.S., call your local FedEx office.

*

0402

 

 

 
